Exhibit 10.8

ARCC COMMERCIAL LOAN TRUST 2006,
as the Issuer,

U.S. BANK NATIONAL ASSOCIATION,
as the Class A-1A VFN Agent and as the Trustee

and

THE OTHER CLASS A-1A VFN NOTEHOLDERS PARTY HERETO

--------------------------------------------------------------------------------

 

CLASS A-1A VFN PURCHASE AGREEMENT

Dated as of July 7, 2006

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I -

DEFINITIONS

 

 

1

 

 

 

 

 

 

Section 1.01.

Defined Terms

 

1

 

 

 

 

 

 

Section 1.02.

Terms Generally

 

4

 

 

 

 

 

ARTICLE II -

THE COMMITMENTS

 

 

4

 

 

 

 

 

 

Section 2.01.

Commitments

 

4

 

 

 

 

 

 

Section 2.02.

Advances and Draws

 

5

 

 

 

 

 

 

Section 2.03.

Requests for Draws

 

5

 

 

 

 

 

 

Section 2.04.

Funding of Draws

 

6

 

 

 

 

 

 

Section 2.05.

Termination and Reduction of Class A-1A VFN Commitments

 

6

 

 

 

 

 

 

Section 2.06.

Advances; Prepayments

 

6

 

 

 

 

 

 

Section 2.07.

[Reserved]

 

7

 

 

 

 

 

 

Section 2.08.

Class A-1A VFN Commitment Fee; Class A-1A VFN

 

 

 

 

Increased Costs

 

7

 

 

 

 

 

 

Section 2.09.

Class A-1A VFN Breakage Costs

 

8

 

 

 

 

 

ARTICLE III -

REPRESENTATIONS AND WARRANTIES; COLLATERAL

 

 

9

 

 

 

 

 

 

Section 3.01.

Representations and Warranties

 

9

 

 

 

 

 

 

Section 3.02.

Several Representations and Covenants of Each Holder

 

10

 

 

 

 

 

ARTICLE IV -

CONDITIONS

 

 

12

 

 

 

 

 

 

Section 4.01.

Closing Date Conditions

 

12

 

 

 

 

 

 

Section 4.02.

Conditions to Advances

 

13

 

 

 

 

 

 

Section 4.03.

Obligations Unconditional

 

14

 

 

 

 

 

 

Section 4.04.

Draws Upon Termination of the Replenishment Period

 

14

 

 

 

 

 

ARTICLE V -

THE CLASS A-1A VFN AGENT

 

 

14

 

 

 

 

 

 

Section 5.01.

Appointment

 

14

 

 

 

 

 

 

Section 5.02.

Certain Duties and Responsibilities

 

14

 

 

 

 

 

 

Section 5.03.

Compensation

 

16

 

 

 

 

 

 

Section 5.04.

Resignation and Removal; Appointment of a Successor

 

16

 

 

 

 

 

 

Section 5.05.

Acceptance of Appointment by Successor

 

18

 

 

 

 

 

ARTICLE VI -

MISCELLANEOUS

 

 

18

 

 

 

 

 

 

Section 6.01.

Notices

 

18

 


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

Section 6.02.

Waivers; Amendments

 

18

 

 

 

 

 

 

Section 6.03.

Successors and Assigns

 

19

 

 

 

 

 

 

Section 6.04.

Survival

 

22

 

 

 

 

 

 

Section 6.05.

Counterparts; Integration; Effectiveness

 

22

 

 

 

 

 

 

Section 6.06.

Severability

 

22

 

 

 

 

 

 

Section 6.07.

Governing Law; Jurisdiction; Consent to Service of Process;

 

 

 

 

 

Waiver of Jury Trial Right

 

22

 

 

 

 

 

 

Section 6.08.

Benefits of Indenture and this Agreement

 

23

 

 

 

 

 

 

Section 6.09.

Headings

 

24

 

 

 

 

 

 

Section 6.10.

No Proceedings

 

24

 

 

 

 

 

 

Section 6.11.

Recourse Against Certain Parties

 

24

 

 

 

 

 

 

Section 6.12.

Non-Petition; Non-Recourse Obligations

 

24

 

 

 

 

 

 

Section 6.13.

[Reserved]

 

25

 

 

 

 

 

 

Section 6.14.

Disclosure

 

25

 

 

 

 

 

SCHEDULE 2.01

Initial Holders

 

 

SCHEDULE 3.02

Holder Representations

 

 

EXHIBIT A

Form of Assignment and Acceptance

 

 

EXHIBIT B

Form of Draw Request

 

 

 


--------------------------------------------------------------------------------


 

CLASS A-1A VFN PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this “Agreement”) dated as of July 7, 2006 among:

ARCC COMMERCIAL LOAN TRUST 2006, a statutory trust created and existing under
the laws of the State of Delaware (together with its successors and assigns, the
“Issuer”);

The HOLDERS (as such term is defined below) party hereto; and

U.S. BANK NATIONAL ASSOCIATION, as agent for the Holders from time to time of
the Class A-1A VFN Notes (together with its successors in such capacity, the
“Class A-1A VFN Agent”), and as the Trustee (together with its successors in
such capacity, the “Trustee”).

WHEREAS, the Issuer and the Trustee are party to an Indenture dated as of July
7, 2006 (as modified and supplemented and in effect from time to time, the
“Indenture”) pursuant to which the Issuer has authorized and issued
U.S.$202,000,000 Class A-1 Floating Rate Notes due 2019, U.S.$50,000,000 Class
A-1A VFN Revolving Floating Rate `Notes due 2019, U.S.$18,000,000 Class B
Floating Rate Deferrable Interest Notes due 2019, U.S.$44,000,000 Class C
Floating Rate Deferrable Interest Notes due 2019, the U.S.$32,000,000 Class D
Floating Rate Deferable Interest Notes due 2019 and U.S.$54,000,000 Class E
Principal Only Notes;

WHEREAS, the Issuer, the Class A-1A VFN Agent and the Holders from time to time
of the Class A-1A VFN Notes issued under the Indenture wish to evidence certain
agreements relating to, among other things, the right of the Issuer (at the
direction of the Servicer) to borrow, repay and re-borrow amounts under the
Class A-1A VFN Notes during the Replenishment Period, and the appointment of the
Class A-1A VFN Agent as agent for the Holders, all as provided in this Agreement
and in the Indenture; and

WHEREAS, the Issuer has, under and in accordance with the terms of the
Indenture, Granted to the Trustee, for the benefit and security of the Secured
Parties, all of the Issuer’s right, title and interest in, to and under this
Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I - DEFINITIONS

Section 1.01.                Defined Terms

Terms used but not defined herein have the respective meanings given to such
terms in (or incorporated by reference in) the Indenture and the Sale and
Servicing Agreement. In addition, as used in this Agreement, the following terms
have the meanings specified below:

“Advances” means the advances made to the Issuer by the Holders or by one or
more Liquidity Providers pursuant to Section 2.01 or Section 6.03(e), as the
case may be, in respect of the Class A-1A VFN Notes.

1


--------------------------------------------------------------------------------




 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Holder and an assignee of such Holder substantially in the form of Exhibit A or
any other form reasonably approved by the Servicer and the Class A-1A VFN Agent.

“Break Funding Event” has the meaning specified in Section 2.09.

“Change in Law” means with respect to any Person:

(a)           any change after the date of this Agreement in (or the adoption or
commencement of effectiveness of) any:

(i)            United States federal or state law or foreign law applicable to
such Person;

(ii)           regulation, interpretation, directive, requirement or request
(whether or not having the force of law) applicable to such person made by (A)
any court or government authority charged with the interpretations or
administration of any law referred to in clause (a)(i) or (B) any fiscal,
monetary or other authority having jurisdiction over such Person; or

(iii)          the issuance of any change in accounting standards or the
issuance of any other pronouncement, release or interpretation of such
accounting standards after the date hereof, whether or not having the force of
law (it being understood that the issuance of Interpretation No. 46 by the
Financial Accounting Standards Board is excluded from such term); or

(b)           any change after the date of this Agreement in the application to
such Person of any existing law, regulation, interpretation, directive,
requirement, request or accounting principles referred to in clauses (a)(1),
(a)(ii) or (a)(iii) above, which change has been instigated or communicated by
the court, governmental authority or other Person charged with the
interpretation and/application of such existing law, regulation, interpretation,
directive, requirement, request or accounting principles.

“Class A-1A VFN Agent Fee” shall have the meaning provided for in the fee
letter, dated as of the date hereof, between the Issuer and U.S. Bank National
Association.

“Class A-1A VFN Breakage Costs” has the meaning set forth in Section 2.09.

“Class A-1A VFN Commitment” means, in the case of any Holder, the obligation of
such Holder at any time during the Revolving Period to make Advances in an
aggregate principal amount not to exceed the initial Class A-1A VFN Commitment
of each Holder as set forth on Schedule 2.01 (in the case of an Initial Holder)
or in the Assignment and Acceptance pursuant to which such Holder shall have
assumed its Class A-1A VFN Commitment, as applicable, as such obligation may be
reduced from time to time pursuant to Section 2.05 or pursuant to assignments by
or to such Holder pursuant to Section 6.03.

“Class A-1A VFN Increased Costs” has the meaning set forth in Section 2.08(b).

2


--------------------------------------------------------------------------------




 

“Class A-1A VFN Note Register” has the meaning specified in Section 2.06.

“Class A-1A VFN Permitted Investments” has the meaning set forth in Section
3.02(e).

“Collateral Account Termination Date” means, with respect to any Holder that has
had payments deposited into the Class A-1A VFN Holder Collateral Account
pursuant to Section 3.02(d), the earliest to occur of (a) the assignment by such
Holder of all of its rights and obligations under its Class A-1A VFN Notes and
this Agreement, (b) the Stated Maturity Date of the Class A-1A VFN Notes and (c)
the end of the Revolving Period.

“Committed Liquidity Provider” has the meaning specified in Section 6.03(f).

“CP Conduit” means a limited-purpose entity established to issue commercial
paper notes, and any Holder which is a CP Conduit shall be identified as such in
this Agreement.

“Defaulting Holder” has the meaning specified in Section 3.02(d).

“Draw” has the meaning specified in Section 2.01.

“Draw Request” has the meaning specified in Section 2.03.

“Funding Entity” means has the meaning set forth in Section 2.08(b).

“Indemnified Person” has the meaning specified in Section 5.03(a)(iii).

“Initial Holder” means an initial Holder of Class A-1A VFN Notes listed on
Schedule 2.01 under the caption “INITIAL HOLDERS”.

“Losses” has the meaning specified in Section 5.03(a)(iii).

“Maximum Class A-1A VFN Commitment” means $50,000,000.

“Qualified Securitization Pledge” means, with respect to any Holder of a Class
A-1A VFN Note that is a CP Conduit and indicates that it will make a Qualified
Securitization Pledge on Schedule 2.01 (in the case of any Initial Holder) or in
the Assignment and Acceptance delivered by it with respect to the interests of a
Holder of a Class A-1A VFN Note, a bona fide pledge by such Holder of its right,
title and interest in and to any Class A-1A VFN Note pursuant to its program
collateral or security agreement with a collateral agent to secure obligations
owing by such Holder to such Holder’s Liquidity Providers, debt holders or other
creditors, but only:

(c)           if such pledge would not (in the reasonable judgment of the Holder
(to which the Issuer does not reasonably object)) (A) have the effect of
requiring the Issuer or the pool of Loan Assets to register as an investment
company under the 1940 Act, (B) subject the Issuer or the Notes to the
registration requirements of the Securities Act, (C) result in a nonexempt
prohibited transaction under ERISA or the Code, or a violation of provisions of
federal, state, local, non-U.S. or other laws or regulations that are
substantively similar thereto, or (D) cause the Issuer to be a publicly traded
partnership or otherwise be taxable as a corporation for U.S. Federal income tax
purposes; and

3


--------------------------------------------------------------------------------




 

(d)           if such Holder from time to time delivers to the Issuer, the
Servicer and the Trustee such information concerning such Holder, such
collateral agent and such Liquidity Providers, debt holders or other creditors
as the Issuer or the Servicer may reasonably request in order for the Issuer to
determine whether it objects to the Holder’s conclusion referred to in clause
(a) above;

provided that, upon any foreclosure action in respect of any such pledge and any
related purported transfer of legal or beneficial ownership of such Class A-1A
VFN Note or any right, title or interest therein, any such purported transfer
will be considered to be a “transfer” of such Class A-1A VFN Note (or such
right, title or interest) for all purposes of the Indenture (including for
purposes of Section 4.02 of the Indenture).

“Revolving Period” means the period from and including the Closing Date to but
excluding the Commitment Termination Date.

Section 1.02.                Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof and
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

ARTICLE II - THE COMMITMENTS

Section 2.01.                Commitments

(a)           Subject to the terms and conditions set forth herein, each Holder
agrees to make Advances (the aggregate of all contemporaneous Advances by the
Holders, a “Draw”) to the Issuer from time to time during the Revolving Period
in an aggregate principal amount at any one time outstanding up to but not
exceeding the amount of such Holder’s Class A-1A VFN Commitment; provided that
(i) the aggregate principal amount of Advances of the Holders hereunder at any
one time outstanding shall in no event exceed the Maximum Class A-1A VFN
Commitment, as such amount may be reduced from time to time pursuant to Section
2.05, and (ii) the aggregate principal amount of Advances of any one Holder
hereunder at any one time outstanding shall in no event exceed such Holder’s
Class A-1A VFN Commitment.

(b)           Notwithstanding the foregoing but subject to the foregoing
provisos and Section 6.03(f):

4


--------------------------------------------------------------------------------




 

(i)            no Holder that enters into a Liquidity Facility that is subject
to Section 6.03(f) (other than a Holder that is maintaining a Holder Subaccount
as provided in Section 3.02(e), who shall be so obligated to the extent of funds
then on deposit therein) shall be obligated to make any Advance to the Issuer
with respect to any Class A-1A VFN Note, except to the extent that such Holder
has received funds from its financing arrangements in place with respect to the
Class A-1A VFN Notes (including such Liquidity Facility) which may (consistent
with such financing arrangements) be used to make such Advance;

(ii)           any such Holder referred to in clause (i) above, subject to the
terms and conditions set forth herein, may, in its sole discretion make Advances
to the Issuer from time to time during the Revolving Period in an aggregate
principal amount at any time outstanding up to but not exceeding the amount of
such Holder’s Class A-1A VFN Commitment (as provided in the definition of such
term); and

(iii)          any such Holder referred to in clause (i) above shall enforce all
of its material rights under such Liquidity Facility from time to time to assure
that, to the fullest extent possible consistent with such Liquidity Facility,
such Holder shall have funds available to make Advances hereunder in a timely
manner.

Within the foregoing limits and subject to the terms and conditions set forth
herein and in the Indenture, the Issuer (at the direction of the Servicer) may
borrow, repay and re-borrow Advances.

Section 2.02.                Advances and Draws

(a)           Each Advance shall be made as part of a Draw consisting of
Advances made by the Holders ratably in accordance with the unfunded amounts of
their respective Class A-1A VFN Commitments. The failure of any Holder to make
any Advance required to be made by it shall not relieve any other Holder of its
obligations hereunder; provided that the Class A-1A VFN Commitments are several
and no Holder shall be responsible for any other Holder’s failure to make
Advances as so required. No Advance may be made if after giving effect thereto
and any other Draw Request given and pending, the aggregate outstanding
principal amount of all Advances, shall exceed the aggregate amount of the Class
A-1A VFN Commitments.

(b)           The aggregate principal amount of Advances made in respect of any
Draw shall be at least U.S.$250,000 (and integral multiples of U.S.$50,000) or,
if the aggregate undrawn amount is less than such required threshold, such
lesser amount, provided that if any amount is outstanding under a Class A-1A VFN
Note, such outstanding amount shall be at least U.S.$500,000.

Section 2.03.                Requests for Draws

To request a Draw, the Issuer (or the Servicer on behalf of the Issuer) shall
notify the Class A-1A VFN Agent (with a copy to the Trustee) (each such notice,
a “Draw Request”) of such request by mail, facsimile or hand delivery of a
written Draw Request in the form of Exhibit B hereto and signed by the Issuer
(or the Servicer on behalf of the Issuer) not later than 1:00 p.m. (New York
time) on the date which is two Business Days prior to the proposed Draw. Each
such

5


--------------------------------------------------------------------------------




 

written Draw Request shall be irrevocable and receipt of the Class A-1A VFN
Agent shall be confirmed promptly by the Isssuer (or the Servicer on behalf of
the Issuer) by telephone. A Draw Request shall be deemed to have been received
by the Class A-1A VFN Agent at the time of a successful telephone confirmation
of such receipt by the Class A-1A VFN Agent. Each such Draw Request shall
specify the following information in compliance with Section 2.02 of this
Agreement and Section 10.06 of the Indenture:

(a)           the aggregate amount of the requested Draw; and

(b)           the date of such Draw, which shall be a Business Day.

Promptly following receipt of a Draw Request, on the date of receipt of a Draw
Request for a Draw, the Class A-1A VFN Agent shall forward (by fax or electronic
messaging system) to each Holder (with a copy to the Trustee and, upon request,
each Noteholder) a copy of such Draw Request and of the amount of such Holder’s
Advance to be made as part of the requested Draw. A Draw Request shall be deemed
to have been received by a Holder at the time of a successful telephone
confirmation by the Class A-1A VFN Agent of such receipt by such Holder. Any
Draw Request received by the Class A-1A VFN Noteholders after 1:00 p.m. (New
York time) on any day (whether or not a Business Day) shall be deemed to be a
Draw Request received at 9:00 a.m. on the next Business Day and to be funded by
the Holders of Class A-1A VFN Notes on the third Business Day following the
receipt of such Draw Request.

Section 2.04.                Funding of Draws

Subject to Sections 2.01, 3.02(d), 4.02 and 4.03, each Holder shall make each
Advance to be made by it hereunder by wire transfer in immediately available
funds by 1:00 p.m. (New York time) on the Business Day specified in the Draw
Request to the account designated by Servicer for such purpose by notice to the
Holders, which shall initially be the Class A-1A VFN Funding Account.

Section 2.05.                Termination and Reduction of Class A-1A VFN
Commitments

(a)           The Class A-1A VFN Commitments shall terminate at the close of
business (New York time) on the last day of the Revolving Period.

(b)           The aggregate amount of the Class A-1A VFN Commitments shall be
subject to reduction from time to time as provided in Section 5.02 and Section
10.01 of the Indenture.

(c)           Each reduction of the Class A-1A VFN Commitments shall be made
ratably among the Holders in accordance with the amounts of their respective
Class A-1A VFN Commitments. No termination or reduction of the Class A-1A VFN
Commitments shall be effected except as provided in this Section 2.05 and
Section 5.02 and Section 10.01of the Indenture.

6


--------------------------------------------------------------------------------




 

Section 2.06.                Advances; Prepayments

(a)           All Advances made by a Holder shall be evidenced by the Class A-1A
VFN Note of such Holder and shall be governed by and subject to this Agreement
and the Indenture. Advances may be prepaid from time to time to the extent
payments are either required or permitted to be made under the Indenture;
provided that any Class A-1A VFN Prepayment under Section 10.06(b) of the
Indenture shall be made upon not less than two Business Days’ notice to the
Class A-1A VFN Agent (with a copy to the Trustee) by Issuer Order (or by the
Servicer on behalf of the Issuer) specifying the amount and date of such Class
A-1A VFN Prepayment, and the Class A-1A VFN Agent shall promptly notify each
Holder of the contents of such notice from the Issuer (or from the Servicer, as
the case may be); provided further that, with respect to any Class A-1A VFN
Prepayment made during any Interest Period in which one or more Draws on the
Class A-1A VFN Notes were made, the Class A-1A VFN Prepayment shall be made
among the Draws on such Class A-1A VFN Notes in the priority directed by the
Servicer. Each such notice of a Class A-1A VFN Prepayment shall be irrevocable.

(b)           The Class A-1A VFN Agent hereby agrees that it shall keep a
register (the “Class A-1A VFN Note Register”) at the office of the Class A-1A
VFN Agent and in which the Issuer shall provide for the registration of the
Class A-1A VFN Notes and the registration of transfers and exchanges of Class
A-1A VFN Notes, subject to the terms of the Indenture, and in which the Class
A-1A VFN Agent shall maintain records of the Class A-1A VFN Commitment of each
Holder, the aggregate principal amount of Advances from time to time outstanding
in respect of each Class A-1A VFN Note and a copy of each Assignment and
Acceptance delivered to the Class A-1A VFN Agent pursuant to Section 6.03(b). On
each Determination Date and at any time promptly following a request therefor by
the Servicer or the Trustee, the Class A-1A VFN Agent shall provide the Servicer
and the Trustee with a report specifying the aggregate principal amount of
Advances outstanding in respect of each Class A-1A VFN Note and the Class A-1A
VFN Commitment of the related Holder (as of such Determination Date).

Section 2.07.                [Reserved]

Section 2.08.                Class A-1A VFN Commitment Fee; Class A-1A VFN
Increased Costs

(a)           Class A-1A VFN Commitment Fee shall accrue and be payable by the
Issuer as provided in the Indenture and the Sale and Servicing Agreement.

(b)           Class A-1A VFN Increased Costs shall be payable by the Issuer from
time to time as provided in the Indenture. No Class A-1A VFN Increased Cost
shall be payable to any Holder or Liquidity Provider (each, a “Funding Entity”)
on any Distribution Date unless such Funding Entity has delivered to the Class
A-1A VFN Agent, the Issuer and the Trustee prior to the related Determination
Date a certificate setting forth the amount necessary to compensate such Funding
Entity, for (i) any increase in the cost to such Funding Entity of making or
maintaining any loan or asset purchase under this Agreement or the related
Liquidity Facility (or of maintaining its obligation to make any such loan or
asset purchase) resulting from a Change in Law applicable to such Funding
Entity, (ii) any reduction in any amount received or

7


--------------------------------------------------------------------------------




 

receivable by a Funding Entity under this Agreement or the related Liquidity
Facility resulting from a Change in Law applicable to such Funding Entity or
(iii) any reduction in the rate of return on the capital of a Funding Entity or
its parent/holding company resulting from a Change in Law applicable to such
Funding Entity or parent/holding company to a level below that which such
Funding Entity or parent/holding company could have achieved but for such Change
in Law (such amount, “Class A-1A VFN Increased Costs”). Failure or delay on the
part of any Funding Entity to demand compensation pursuant to this Section shall
not constitute a waiver of such person’s right to demand such compensation;
provided that the Issuer shall not be required to compensate a Funding Entity
pursuant to this Section 2.08 for any Class A-1A VFN Increased Costs incurred
more than six months prior to the earlier of (x) the date on which the
applicable Funding Entity has actual knowledge of the Change in Law giving rise
to such Class A-1A VFN Increased Costs and (y) the date on which the applicable
Funding Entity should, in the exercise of reasonable care, have knowledge of the
Change in Law giving rise to such Class A-1A VFN Increased Costs; provided
further that, if the Change in Law giving rise to such Class A-1A VFN Increased
Costs is retroactive, then the six month period referred to above shall be
extended to include the period of retroactive effect thereof. Each Holder and
Funding Entity agree to use reasonable efforts (including, without limitation, a
reasonable effort to change its applicable funding office or to transfer its
affected interest to an Affiliate of such Funding Entity) to avoid, or minimize
the amount of, any demand for payment from the Issuer under this Section 2.08
unless such efforts would, in such Person’s judgment, be disadvantageous to such
Funding Entity (as reasonably determined by such Funding Entity in good faith).

(c)           If the Issuer is required to pay Class A-1A VFN Increased Costs to
any Funding Entity under Section 2.08(b), the Servicer on behalf of the Issuer,
in the Servicer’s sole discretion, may require such Funding Entity to transfer
or assign, in whole or in part, at the expense of the Funding Entity, without
recourse (in accordance with Section 6.03), all or part of its interests, rights
and obligations under such Holder’s or Funding Entity’s Class A-1A VFN Notes to
another Person (provided that the Issuer identifies a Person that would
otherwise be eligible under the terms of this Agreement to purchase such Class
A-1A VFN Notes and is ready, willing and able to be an assignee with respect
thereto) which shall assume such assigned obligations and is reasonably
satisfactory to the Class A-1A VFN Agent (which assignee may be another Funding
Entity, if such assignee accepts such assignment); provided that (i) the
assignee has paid to such Funding Entity in immediately available funds the
principal of and interest accrued and unpaid to the date of such payment on the
Advances made by it hereunder and all other amounts owed to it hereunder,
including without limitation any amounts that would be owing under Section 2.09
if such Advances were prepaid on the date of such assignment and (ii) such
assignment does not conflict with any law, rule or regulation or order of any
Governmental Authority.

(d)           Each Funding Entity will be required to represent and warrant to
the Issuer that it is not subject to Class A-1A VFN Increased Costs as of the
date it becomes a Funding Entity.

Section 2.09.                Class A-1A VFN Breakage Costs

If the Issuer (a) pays any principal of any Advance other than on a Permitted
Prepayment Date (whether in connection with a permitted Class A-1A VFN
Prepayment of Advances, due to

8


--------------------------------------------------------------------------------




 

acceleration or otherwise) or (b) fails to effect a Draw on the scheduled date
therefor after having submitted a Draw Request to the Class A-1A VFN Agent in
accordance with Section 2.03 and such failure is not due to the failure of the
Holder to fund such Advance (each such prepayment or failed Draw, a “Break
Funding Event”), then the Issuer shall compensate each affected Holder for any
loss (excluding loss of profits), cost and expense incurred by such Holder as a
result of such Break Funding Event (such amounts, “Class A-1A VFN Breakage
Costs”). The loss to any Holder attributable to any such Break Funding Event
shall be deemed to be an amount determined by such Holder to be equal to the
excess (if any) of (i) such Holder’s cost of funding the principal amount of
such prepayment or reduction (or failed Draw), for the period from the date of
such Break Funding Event to but excluding the next Distribution Date over (ii)
the amount of interest obtainable by such Holder upon the redeployment of an
amount of funds equal to the amount of such prepayment or reduction (or failed
Draw) for the period from the date of such Break Funding Event to but excluding
the next Distribution Date. A certificate of any Holder setting forth any amount
or amounts that such Holder is entitled to receive pursuant to this Section
2.09, and the calculation of such amount or amounts, shall be delivered to the
Issuer, the Servicer, the Trustee and the Class A-1A VFN Agent and shall be
conclusive absent manifest error. The Issuer shall pay such Holder the amount
shown as due on any such certificate on the Distribution Date following the Due
Period in which such certificate is received by the Servicer and Trustee.

ARTICLE III - REPRESENTATIONS AND WARRANTIES; COLLATERAL

Section 3.01.                Representations and Warranties

The Issuer represents and warrants to the Holders, the Servicer, the Class A-1A
VFN Agent and the Trustee that:

(a)           The Issuer is a statutory trust duly organized and validly
existing and in good standing under the laws of the State of Delaware.

(b)           It has the power to execute and deliver this Agreement and the
Indenture and to perform its obligations under this Agreement and the Indenture
and has taken all necessary action to authorize such execution, delivery and
performance.

(c)           Such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets.

(d)           All governmental and other consents that are required to have been
obtained by it with respect to the execution, delivery and performance of this
Agreement and the Indenture have been obtained and are in full force and effect
and all conditions of any such consents have been complied with.

(e)           Its obligations under this Agreement and the Indenture constitute
its legal, valid and binding obligations, enforceable against it in accordance
with their respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of

9


--------------------------------------------------------------------------------




 

general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

(f)            There is not pending or, to its knowledge, threatened against it,
or against any of its Affiliates, any action, suit or proceeding at law or in
equity or before any court, tribunal, government body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or the Indenture or its ability (as a matter of
law) to perform its obligations under this Agreement or the Indenture.

(g)           It is not registered or is not required to register, as an
investment company under the 1940 Act.

(h)           It has timely filed or caused to be filed all tax returns and
reports required to have been filed and has timely paid or caused to be paid all
taxes required to have been paid by it where the failure to do so could
reasonably be expected to result, singularly or in the aggregate, in a Material
Adverse Effect.

(i)            No Event of Default has occurred and is continuing.

Section 3.02.                Several Representations and Covenants of Each
Holder

Each Holder severally represents and warrants as of each date it shall acquire
any interest in any Class A-1A VFN Note, or fund any Advance (including the date
that such Holder shall become a party hereto pursuant to an Assignment and
Acceptance) and covenants (as to itself only and as to no other Holder) to the
Issuer and the Class A-1A VFN Agent that:

(a)           it is an entity duly organized and validly existing and (if
applicable) in good standing under the laws of the jurisdiction of its
organization; it has the organizational power to execute and deliver this
Agreement and to perform its obligations under this Agreement and has taken all
necessary organizational action to authorize such execution, delivery and
performance; such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets and do not violate or conflict with in any material
respect any material contractual restriction binding on or affecting it or any
of its assets; all governmental and other consents that are required to have
been obtained by it with respect to the execution, delivery and performance of
this Agreement have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; there is not pending
or, to its knowledge, threatened against it, or against any of its Affiliates,
any action, suit or proceeding at law or in equity or before any court,
tribunal, government body, agency or official or any arbitrator that is likely
to affect the legality, validity or enforceability against it of this Agreement
or the Indenture or its ability to perform its obligations under this Agreement
or the Indenture; it has duly executed and delivered this Agreement and its
obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable against it in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

10


--------------------------------------------------------------------------------




 

(b)           each of the representations and warranties set forth on Schedule
3.02 is true, correct and complete;

(c)           it satisfies the Rating Criteria, and acknowledges and agrees
that, if it shall at any time fail to comply with the Rating Criteria, it shall
promptly (but in no event later than 5:00 p.m. on the Business Day such Holder
receives notice or otherwise becomes aware thereof, or, if such notice is
received or such Holder becomes aware thereof after 5:00 p.m. (New York time) on
a Business Day or on any day which is not a Business Day, 9:00 a.m. (New York
time) on the Business Day following the date such Holder receives notice or
otherwise becomes aware thereof) notify the Issuer, the Servicer, the Rating
Agencies, the Class A-1A VFN Agent and the Trustee of such failure. Each Holder
agrees that if it fails at any time to comply with or satisfy the Rating
Criteria, such Holder shall use all reasonable efforts to assign (at the cost of
such Holder), within 30 days of such failure, all of its rights and obligations
in respect of its Class A-1A VFN Notes to another entity in accordance with the
provisions specified in Section 6.03 (unless such Holder again satisfies the
Rating Criteria within 30 days after such failure by delivering to the Issuer,
the Class A-1A VFN Note Agent, the Trustee and each Rating Agency a
certification in writing that such Holder satisfies the Rating Criteria, such
certification to include a letter from each Rating Agency establishing such
ratings upgrade or such other evidence as shall be reasonably satisfactory to
the Trustee and the Issuer); provided that the transferee entity must satisfy,
on the effective date of the proposed replacement, the Rating Criteria. The
replaced Holder agrees to cooperate with all reasonable requests of the Issuer
(or the Servicer on behalf of the Issuer) for the purpose of effecting such
transfer. If such Holder is unable to make such transfer within 30 days after
its failure to satisfy the Rating Criteria, the Issuer will make a Draw in the
amount of the entire undrawn portion of such Holder’s Class A-1A VFN Commitment
and will make a corresponding deposit of the proceeds of such Draw into the
Class A-1A VFN Funding Account. The amount of such Draw shall not bear interest,
but the Issuer shall pay the Class A-1A VFN Commitment Fee on the amount of such
Draw until the date such Holder makes an assignment to a replacement Holder
which satisfies the Rating Criteria.

(d)           it will fund Draws as required under Article II and acknowledges
and agrees that if at any time it fails to fund any portion of a Draw (taking
into account the terms of Section 6.03(f)) (any such Holder a “Defaulting
Holder”), any payments of principal of or interest on any outstanding Advance
and any Class A-1A VFN Commitment Fee, that would otherwise be payable to such
Defaulting Holder under this Agreement and the Indenture, shall be deposited
into a Holder Subaccount with respect to such Defaulting Holder until the
Collateral Account Termination Date as provided in Section 3.02(e)(ii) and
Section 10.08 of the Indenture and such Holder Subaccount shall be governed by
the terms of the Indenture;

(e)           funds on deposit in a Holder Subaccount shall not constitute
principal outstanding under a Class A-1A VFN Note and each Defaulting Holder
that has had payments deposited into a Holder Subaccount pursuant to Section
3.02(d) agrees that from and after the date of such deposit and until the
related Collateral Account Termination Date, (i) the obligation of such
Defaulting Holder to make any Advance shall be satisfied by the Servicer
withdrawing funds (and the Servicer will provide prior or contemporaneous notice
of any such withdrawal to the Class A-1A VFN Agent and the Defaulting Holder)
from such Holder Subaccount (provided that such Defaulting Holder shall remain
obligated in respect of such Advance to the extent the amount thereof exceeds
the amount on deposit in such Holder Subaccount), (ii) all payments of

11


--------------------------------------------------------------------------------




 

principal and interest with respect to any Advances and any Class A-1A VFN
Commitment Fees otherwise payable to such Defaulting Holder shall be made by
depositing the related funds into such Holder Subaccount and (iii) the Servicer
shall have full authority to withdraw funds (and the Servicer will provide prior
notice of any such withdrawal to the Class A-1A VFN Agent and the Defaulting
Holder) from such Holder Subaccount at the time of, and in connection with, the
making of any Draw and to deposit funds (with prior or contemporaneous notice of
any such deposit to the Class A-1A VFN Agent and the Holders) to such Holder
Subaccount, all in accordance with the terms of and for the purposes set forth
in this Agreement and in the Indenture. After the Collateral Account Termination
Date for any Defaulting Holder with respect thereto (subject to the terms of
Section 10.08(d) of the Indenture), all funds then held in the related Holder
Subaccount shall be withdrawn from such Holder Subaccount and remitted to such
Defaulting Holder and thereafter all payments of principal, interest and Class
A-1A VFN Commitment Fee with respect to the Class A-1A VFN Notes of such
Defaulting Holder shall be paid directly to such Defaulting Holder or assignee
thereof, as applicable. The Trustee shall promptly at the written direction of
the related Defaulting Holder (which may be in the form of standing
instructions) invest any amounts on deposit in any Holder Subaccount in
Permitted Investments maturing on the day following the date of acquisition
thereof (collectively, the “Class A-1A VFN Permitted Investments”). Investment
earnings received during each Due Period in respect of Class A-1A VFN Permitted
Investments in a Holder Subaccount shall be deposited into such Holder
Subaccount within two Business Days of receipt thereof. In the absence of such
instructions, such funds will remain uninvested; and

(f)            it agrees to treat the Issuer for U.S. federal, state and local
income tax purposes, (i) as an entity disregarded from its single owner if the
Issuer has a single owner and (ii) as a partnership if the Issuer has more than
one owner, to report all income (or loss) in accordance with such treatment and
not take any action inconsistent with such treatment.

ARTICLE IV - CONDITIONS

Section 4.01.                Closing Date Conditions

The obligations of the Holders to make Advances shall not become effective until
the date on which the Indenture is executed and delivered and the Notes are duly
authorized, issued, authenticated and delivered thereunder.

The purchase of the Class A-1A VFN Note on the Closing Date, the obligation of
each Holder to make an Advance on the occasion of the initial Draw pursuant to
Article II is subject to the satisfaction of the following conditions (in
addition to the conditions specified in Section 4.02):

(a)           All of the conditions precedent in the Sale and Servicing
Agreement and the Indenture shall have been satisfied or waived in accordance
with the terms thereof.

(b)           Each of the statements referred to in Section 4.02(a), (b), (d),
(e), (f) and (g) hereof shall be true (as if a Draw shall occur on the Closing
Date), and the Class A-1A VFN Agent (with a copy to the Holders) shall have
received a certificate, dated the Closing Date, of a

12


--------------------------------------------------------------------------------




 

Responsible Officer of the Servicer in which such officer shall (to the best of
such officer’s knowledge) certify to such effect.

(c)           The Class A-1A VFN Notes shall have been duly executed by the
Issuer and delivered to the Class A-1A VFN Agent for the benefit of the Initial
Holders.

Section 4.02.                Conditions to Advances

The obligation of each Holder to make an Advance on the occasion of any Draw
pursuant to Article II is subject to the satisfaction of the following
conditions:

(a)           Notwithstanding any provision to the contrary in the Indenture,
after the Effective Date at the time of and immediately after giving effect to
any Draw, each of the Portfolio Criteria shall be satisfied.

(b)           Except as provided in Section 4.03, at the time of and immediately
after giving effect to such Draw, no Event of Default or Servicer Default, or
event the occurrence of which with notice or the lapse of time or both would
become an Event of Default or Servicer Default, has occurred and is continuing
or would result from such Draw; shall have occurred and be continuing or would
result from such Draw.

(c)           If, notwithstanding clause (b) above, at the time of or
immediately after giving effect to such Draw, an Event of Default or Servicer
Default, or event the occurrence of which with notice or the lapse of time or
both would become and Event of Default or Servicer Default, has occurred and is
continuing, after giving effect to such Draw and any contemporaneous application
of amounts standing to the credit of the Class A-1A VFN Funding Account, no
amounts shall be standing to the credit of the Class A-1A VFN Funding Account.

(d)           After giving effect to any Draw, the aggregate Outstanding
Principal Balance of the Class A-1A VFN Notes will not exceed the Maximum Class
A-1A VFN Commitment.

(e)           In the case of any Draw, the Class A-1A VFN Agent shall have
received a Draw Request given in accordance with Section 2.03.

(f)            In the case of any Draw, the proceeds of such Draw shall be used
solely to (i) fund Exposure Amounts relating to Revolving Loans and Delayed Draw
Term Loans or (ii) acquire Additional Loans during the Ramp-Up Period and the
Replenishment Period. None of the proceeds of such Draw shall be used by the
Issuer, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of buying or carrying any Margin Stock. No Advance will be secured,
directly or indirectly, by Margin Stock and the Indenture Collateral will not
include any Margin Stock.

(g)           All representations and warranties made by the Issuer in this
Agreement and in Section 3.25 of the Indenture are true and correct in all
material respects, as if repeated on the date of such Draw or issuance with
respect to the facts and circumstances then existing (except to the extent that
any such representation or warranty refers to a prior specific date).

13


--------------------------------------------------------------------------------




 

(h)           Each of this Agreement, the Indenture and the Class A-1A VFN Notes
is in full force and effect.

(i)            All other conditions precedent to such Draw or issuance set forth
in this Agreement and the Indenture have been satisfied (or waived pursuant to
the terms hereof or thereof).

Except for a Draw made as contemplated under Section 4.03, each Draw shall be
deemed to constitute a representation and warranty by the Issuer on the date
thereof as to the applicable matters specified in clauses (a), (b), (c), (d),
(f), (g), (h) and (i) above.

Section 4.03.                Obligations Unconditional

Notwithstanding the failure to satisfy any of the conditions in clauses (a),
(b), (e) and (g) of Section 4.02, the Holders shall be obligated to make
Advances to the Issuer in connection with Draws (x) to fund Exposure Amounts
relating to Revolving Loans and Delayed Draw Term Loans or (y) funded by the
applicable Holder in connection with such Holder’s failure to satisfy the Rating
Criteria. However, the obligation of each Holder under this Section 4.03 shall
terminate on the Commitment Termination Date.

Section 4.04.                Draws Upon Termination of the Replenishment Period

(a)           On the Commitment Termination Date, the Issuer (or the Servicer on
behalf of the Issuer) shall make a Draw Request in accordance with Section 2.03
hereof in an amount equal to the undrawn amount of the Maximum Class A-1A VFN
Commitment as of such date. The Trustee will (at the direction of the Servicer
and on behalf of the Issuer) upon receipt of such Draw, deposit into the Class
A-1A VFN Funding Account out of the proceeds of such Draw, an amount determined
by the Servicer sufficient to cause the Class A-1A VFN Funding Test to be
satisfied and shall deposit the remaining proceeds of such Draw into the
Principal and Interest Account where such amounts shall be applied in accordance
with the Priority of Payments as Principal Collections on the following
Distribution Date (or, if such amount is received on a Distribution Date, on
such Distribution Date). The Class A-1A VFN Commitments will terminate
immediately after such Draw is made and such funds are deposited to the Class
A-1A VFN Funding Account and, as applicable, the Principal and Interest Account.

(b)           The Servicer shall fund any Draw Request received after the end of
the Replenishment Period solely from funds available in the Class A-1A VFN
Funding Account.

ARTICLE V - THE CLASS A-1A VFN AGENT

Section 5.01.                Appointment

Each of the Holders hereby irrevocably appoints the Class A-1A VFN Agent as its
agent and authorizes the Class A-1A VFN Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Class A-1A VFN Agent by the
terms hereof and of the Indenture, together with such actions and powers as are
reasonably incidental thereto.

14


--------------------------------------------------------------------------------




 

Section 5.02.                Certain Duties and Responsibilities

(a)           The Class A-1A VFN Agent undertakes to perform such duties and
only such duties as are specifically set forth in this Agreement, and no implied
covenants or obligations shall be read into this Agreement against the Class
A-1A VFN Agent.

(b)           Upon certificates and other notices furnished to the Class A-1A
VFN Agent and conforming to the requirements of this Agreement, the Class A-1A
VFN Agent may, in the absence of gross negligence, willful misconduct or bad
faith on its part, conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein. Neither the Class A-1A VFN Agent
nor any of its affiliates, directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Holders representing a majority of the
Class A-1A VFN Commitments (and to the extent required under the Transaction
Documents, the Issuer or Servicer on behalf of the Issuer) or (ii) in the
absence of its own gross negligence or willful misconduct. Neither the Class
A-1A VFN Agent nor any of its affiliates, directors, officers, agents or
employees shall be responsible or have any duty to ascertain, inquire or verify:
(i) any statement, warranty or representation made in connection with this
Agreement, any of the other Transaction Documents or any Draw hereunder, (ii)
the performance or observation of any of the covenants or agreements of the
Issuer or the Servicer or (iii) the validity, effectiveness or genuineness of
this Agreement, the Indenture or any instrument or writing furnished in
connection herewith. The Class A-1A VFN Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement or other
writing (which may be a bank wire, fax, electronic messaging or similar writing)
reasonably believed by it to be genuine or signed by the proper party or
parties.

(c)           No provision of this Agreement shall be construed to relieve the
Class A-1A VFN Agent from liability for its own grossly negligent action, its
own grossly negligent failure to act, or its own willful misconduct, except
that:

(i)            this subsection shall not be construed to limit the effect of
clauses (a) and (b) above;

(ii)           the Class A-1A VFN Agent shall not be liable for any error of
judgment made in good faith by an officer, unless it shall be proven that the
Class A-1A VFN Agent was grossly negligent in ascertaining the pertinent facts;
and

(iii)          no provision of this Agreement shall require the Class A-1A VFN
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers contemplated hereunder, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it, unless such risk or liability
relates to performance of its ordinary services under this Agreement.

(d)           For all purposes under this Agreement, the Class A-1A VFN Agent
shall not be deemed to have notice or knowledge of any Event of Default unless
an officer of the Class

15


--------------------------------------------------------------------------------




 

A-1A VFN Agent has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default is received by the Class A-1A
VFN Agent.

(e)           Whether or not therein expressly so provided, every provision of
this Agreement relating to the conduct or affecting the liability of or
affording protection to the Class A-1A VFN Agent shall be subject to the
provisions of this Section 5.02. Each Holder shall, ratably, in accordance with
its Class A-1A VFN Commitment (or, if the Class A-1A VFN Commitments have been
terminated or permanently reduced to zero, the unpaid principal amount of its
Advances) indemnify each Indemnified Person for all Losses not reimbursed by the
Issuer pursuant to Section 5.03(a)(iii); provided that no Holder shall have such
indemnity or reimbursement obligation to the extent that such loss, liability or
expense incurred by the applicable Indemnified Person arises out of, or in
connection with any act or omission of any Indemnified Person constituting (x)
negligence, willful misconduct or bad faith or (y) a breach of this Agreement.

Section 5.03.                Compensation

(a)           Subject to Section 6.12 the Issuer agrees:

(i)            to pay the Class A-1A VFN Agent on each Distribution Date the
Class A-1A VFN Agent Fee for all services rendered by it hereunder;

(ii)           except as otherwise expressly provided herein, to reimburse the
Class A-1A VFN Agent (subject to any written agreement between the Issuer and
the Class A-1A VFN Agent) forthwith upon its request for all reasonable fees and
expenses (including attorneys’ fees) incurred or made by the Class A-1A VFN
Agent in accordance with any provision of this Agreement; and

(iii)          to indemnify the Class A-1A VFN Agent and its affiliates,
officers, directors, employees and agents (collectively, “Indemnified Persons”),
and to hold them harmless against, any loss, liability or expense incurred
without gross negligence, willful misconduct or bad faith on their part, arising
out of or in connection with the exercise or performance of any of the Class
A-1A VFN Agent’s obligations or duties under this Agreement, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection therewith (collectively “Losses”);

provided that (x) such amounts described in clauses (i), (ii) and (iii) above
shall be payable on each Distribution Date only to the extent that funds are
available for such purpose in accordance with the Priority of Payments and (y)
any such amounts that are not paid in full on any Distribution Date shall be
deferred and shall be payable on a subsequent Distribution Date to the extent
funds are available for such purpose in accordance with the Priority of
Payments.

(b)           The Class A-1A VFN Agent shall, subject to Section 6.12 and the
Priority of Payments, receive amounts pursuant to this Section 5.03 and Section
7.05 of the Sale and Servicing Agreement only to the extent that the payment
thereof will not result in an Event of Default, and the failure to pay such
amounts to the Class A-1A VFN Agent shall not, by itself, constitute an Event of
Default. The Class A-1A VFN Agent hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer for the non-payment to the Class A-1A
VFN Agent

16


--------------------------------------------------------------------------------




 

of any amounts provided by this Section 5.03 until at least one year and one
day, or if longer, the applicable preference period then in effect, after the
payment in full of all the Notes issued under the Indenture.

Section 5.04.                Resignation and Removal; Appointment of a Successor

(a)           No resignation or removal of the Class A-1A VFN Agent and no
appointment of a successor Class A-1A VFN Agent pursuant to this Article V shall
become effective until the delivery by the successor Class A-1A VFN Agent of the
acceptance required under Section 5.05.

(b)           The Class A-1A VFN Agent may resign at any time by giving written
notice thereof to the Issuer, the Servicer, the Holders, the Trustee and each
Rating Agency.

(c)           The Class A-1A VFN Agent may be removed at any time by Holders
representing a majority of the Class A-1A VFN Commitments delivered to the Class
A-1A VFN Agent, the Trustee, the Servicer and to the Issuer.

(d)           If at any time the Class A-1A VFN Agent shall become incapable of
acting or shall be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Class A-1A VFN Agent or of its property shall be appointed or any public
officer shall take charge or control of the Class A-1A VFN Agent or of all or a
substantial part of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then, in any such case (subject to Section
5.04(e)), (i) the Issuer, by Issuer Order, shall remove the Class A-1A VFN Agent
or (ii) any Holder may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Class A-1A
VFN Agent and the appointment of a successor Class A-1A VFN Agent.

(e)           If the Class A-1A VFN Agent shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Class A-1A
VFN Agent for any reason, the Issuer, by Issuer Order, shall promptly appoint a
successor Class A-1A VFN Agent. If the Issuer shall fail to appoint a successor
Class A-1A VFN Agent within 60 days after such resignation, removal or
incapability or the occurrence of such vacancy, a successor Class A-1A VFN Agent
may be appointed at such time by written notice of the Servicer or Holders
representing a majority of the Class A-1A VFN Commitments delivered to the
Issuer and the retiring Class A-1A VFN Agent. The successor Class A-1A VFN Agent
so appointed shall, forthwith upon its acceptance of such appointment, become
the successor Class A-1A VFN Agent and supersede any successor Class A-1A VFN
Agent proposed by the Issuer. If no successor Class A-1A VFN Agent shall have
been so appointed by the Issuer or the Holders and shall have accepted
appointment in the manner hereinafter provided, any Holder may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Class A-1A VFN Agent.

(f)            The Issuer shall give prompt notice of each resignation and each
removal of the Class A-1A VFN Agent and each appointment of a successor Class
A-1A VFN Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Trustee, each Rating Agency, the Servicer and to the
Holders as their names and addresses appear in the Class

17


--------------------------------------------------------------------------------


A-1A VFN Note Register. Each notice shall include the name and address of the
successor Class A-1A VFN Agent. If the Issuer fails to mail such notice within
ten days after acceptance of appointment by the successor Class A-1A VFN Agent,
the successor Class A-1A VFN Agent shall cause such notice to be given at the
expense of the Issuer.

Section 5.05.        Acceptance of Appointment by Successor

Every successor Class A-1A VFN Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer and the retiring Class A-1A VFN Agent an
instrument accepting such appointment with immediate effect. Upon delivery of
the required instrument, the resignation or removal of the retiring Class A-1A
VFN Agent shall become effective and such successor Class A-1A VFN Agent,
without any other act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations of the retiring Class A-1A VFN Agent;
save that, upon request of the Issuer or Holders representing a majority of the
Class A-1A VFN Commitments or the successor Class A-1A VFN Agent, such retiring
Class A-1A VFN Agent shall, upon payment of its fees and expenses then unpaid,
execute and deliver an instrument transferring to such successor Class A-1A VFN
Agent all the rights, powers and trusts of the retiring Class A-1A VFN Agent.

ARTICLE VI - MISCELLANEOUS

Section 6.01.        Notices

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronic messaging system, all notices and other
communications provided for herein (including each consent, notice, direction or
request) shall be in writing and shall be delivered by hand or overnight courier
service or sent by fax, as follows:

(a)           if to the Issuer, the Servicer or the Trustee, at its address or
fax number set forth in the Indenture;

(b)           if to the Class A-1A VFN Agent, at its address or fax number set
forth on Schedule 2.01 or at such other address as shall be designated by the
Class A-1A VFN Agent in a notice to the Issuer, each Holder, the Trustee and the
Servicer; and

(c)           if to any Holder, at its address or fax number set forth on
Schedule 2.01 (in the case of any Initial Holder) or in the Assignment and
Acceptance delivered by it; or at such other address as shall be designated by a
Holder in a notice to the Issuer, the Class A-1A VFN Agent, the Trustee and the
Servicer.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

Section 6.02.        Waivers; Amendments

(a)           No waiver of any provision of this Agreement or consent to any
departure by the Issuer herefrom shall in any event be effective unless the same
shall be permitted by Section 6.02(b) and the S&P Rating Condition is satisfied
with respect thereto, and then such

18


--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of an Advance shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Servicer, the Trustee, the Class A-1A VFN
Agent, any Holder or any other Noteholder may have had notice or knowledge of
such Default or Event of Default at the time.

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Servicer on behalf of the Issuer and the Class A-1A VFN
Agent with the consent of Holders representing a majority of the Class A-1A VFN
Commitments except as otherwise expressly provided in Section 6.02(b); provided
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Trustee or of the Servicer, as applicable, hereunder or in respect
hereof without the prior written consent of the Trustee or of the Servicer, as
applicable. Prior to entering into any amendment, waiver or modification to this
Agreement, the Rating Agency Condition shall be satisfied with respect thereto.
Subject to the foregoing, the Servicer on behalf of the Issuer shall give
written notice to each Rating Agency and the Trustee of any waiver, amendment or
modification of any provision of this Agreement.

(c)           No waiver, amendment or modification of the Indenture or any other
agreement referred to herein or therein to which the Issuer is a party (other
than this Agreement) shall affect any of the rights or obligations under this
Agreement of the parties hereto unless such waiver, amendment or modification is
effected in accordance with the applicable provisions of this Agreement and the
Indenture; provided that no such waiver, amendment or modification shall
increase the Maximum Class A-1A VFN Commitment, or extend the term of any of the
Class A-1A VFN Commitments, or extend the time or waive any requirement for the
reduction or termination of any of the Class A-1A VFN Commitments, without the
consent of each of the Holders.

(d)           A failure or delay in exercising any right, power or privilege in
respect of this Agreement shall not be presumed to operate as a waiver, and a
single or partial exercise of any right, power or privilege shall not be
presumed to preclude any subsequent or further exercise, of that right, power or
privilege or the exercise of any other right, power or privilege.

Section 6.03.        Successors and Assigns

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
transferees.

(b)           The Issuer may not assign or delegate any of its rights or
obligations under this Agreement without the prior consent of each Holder, the
Class A-1A VFN Agent the Trustee and the Servicer, provided that the Issuer is
Granting all of its rights under this Agreement to the Trustee pursuant to the
Indenture. No Holder may assign or delegate any of its rights or obligations
under this Agreement or under any Class A-1A VFN Notes, except that (i) any
Holder may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Class A-1A
VFN Commitment and the Advances at the time owing to it); provided that, in
either such case, (A) any assignment by a Holder of less than all of a Class
A-1A VFN Note or the related Class A-1A VFN Commitment

19


--------------------------------------------------------------------------------


 

shall be of the same ratable portion of such Class A-1A VFN Note and the related
Class A-1A VFN Commitment, (B) no such assignment shall be effected unless all
conditions precedent to the transfer of the relevant Class A-1A VFN Note
specified in the Indenture (including such assignee’s satisfaction of the Rating
Criteria) have been satisfied and such Holder shall have received the prior
written consent of the Issuer and the Servicer to such assignment, and (C) no
such assignment shall be effected unless the parties to such assignment shall
have executed and delivered to the Class A-1A VFN Agent (with a copy to the
Trustee, the Servicer and the Holders) a duly completed Assignment and
Acceptance and (ii) any Holder that is entitled under a Liquidity Facility to
borrow loans from, or sell all or a portion of Class A-1A VFN Notes or interests
therein to, Liquidity Providers may assign its rights hereunder and under the
Class A-1A VFN Notes and/or delegate to the related Liquidity Providers, and
such Liquidity Providers may severally agree to each perform their ratable share
(determined in accordance with their respective Class A-1A VFN Commitments under
the relevant Liquidity Facility) of, all of the Holder’s obligations hereunder
or under the Class A-1A VFN Notes; provided that each related Liquidity Provider
which is a Committed Liquidity Provider either executes and delivers a signature
page hereto or enters into an Assignment and Acceptance agreeing to be a
Committed Liquidity Provider hereunder. Upon acceptance and recording pursuant
to Section 6.03(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Holder or of a Committed Liquidity Provider, as
applicable, under this Agreement, and the assigning Holder thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Holder’s rights and
obligations under this Agreement and in respect of Class A-1A VFN Notes, such
Holder shall cease to be a party hereto).

(c)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Holder and an assignee and/or delegee, the Class A-1A
VFN Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Class A-1A VFN Note Register. No such assignment or
delevation shall be effective for purposes of this Agreement unless it has been
recorded in the Class A-1A VFN Note Register as provided in this paragraph.

(d)           Any Holder may at any time Grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Holder,
including any such Grant to a Federal Reserve Bank, and this Section 6.03 shall
not apply to any such Grant of a security interest; provided that no such Grant
of a security interest shall release a Holder from any of its obligations
hereunder or substitute any such assignee for such Holder as a party hereto.

(e)           Notwithstanding anything in Section 6.03(b) to the contrary, any
Holder may delegate its obligations hereunder in respect of any Class A-1A VFN
Note held by such Holder to its Liquidity Providers; provided that (i) each such
Liquidity Provider which is a Committed Liquidity Provider either executes and
delivers a signature page hereto or enters into an Assignment and Acceptance
Agreement pursuant to which it agrees to be a Committed Liquidity Provider
hereunder, (ii) such delegation shall be effected ratably according to the
respective Class A-1A VFN Commitments under the Liquidity Facility of the
Liquidity Providers, (iii) notwithstanding such delegation, such Holder may, in
its sole discretion, continue

20


--------------------------------------------------------------------------------


 

to perform the obligations so delegated (and the Liquidity Providers shall have
no right to perform such obligations in the event such Holder performs such
obligations) and (iv) subject to the immediately preceding clause (iii), the
rights and obligations of the parties hereto in respect of any Advances made by
such Holder hereunder shall not be affected by such delegation. Any such
delegation shall also be subject to the several agreement of the Liquidity
Providers (for the express benefit of such Holder, the Issuer, the Class A-1A
VFN Agent the Servicer and the Trustee) to be included in their respective
Assignment and Acceptance Agreements to perform all of the obligations of such
Holder hereunder delegated to the Liquidity Providers as provided in the
foregoing sentence, with each Liquidity Provider agreeing to perform only its
ratable share of such obligations as so provided. With respect to Advances made
by the Liquidity Providers in accordance with the delegation provided above, the
Liquidity Providers shall be subrogated, severally and ratably in accordance
with their respective Class A-1A VFN Commitments under the Liquidity Facility,
to the rights of the relevant Holder against the Issuer in respect of the
related Class A-1A VFN Note and under the Indenture.

(f)            Notwithstanding anything in Section 2.01 or Section 6.03(b) to
the contrary, if any Holder party hereto elects to be subject to this Section
6.03(f), then such Holder (unless it is maintaining a Holder Subaccount as
provided in Sections 3.02(d)) shall not be obligated to make Advances hereunder
except as provided in Section 2.01(b)(i); provided that such Holder shall have
in effect at all times (unless it is maintaining a Class A-1A VFN Holder
Collateral Account as provided in Sections 3.02(d) for the full amount of its
unfunded Class A-1A VFN Commitment) a Liquidity Facility with one or more
Liquidity Providers pursuant to which such Liquidity Providers are obligated
(ratably according to their respective Class A-1A VFN Commitments under the
Liquidity Facility), to make loans to, or acquire interests in assets of, such
Holder in an aggregate principal amount up to the maximum aggregate stated
principal amount of the Class A-1A VFN Notes held by such Holder (such a
Liquidity Provider a “Committed Liquidity Provider”) and each such Committed
Liquidity Provider has agreed (for the express benefit of such Holder, the
Issuer, the Class A-1A VFN Agent, the Servicer and the Trustee) to be a
Committed Liquidity Provider hereunder by either executing and delivering a
signature page hereto or by entering into an Assignment and Acceptance
Agreement. Notwithstanding the foregoing, such Holder may, in its sole
discretion, elect, from time to time, to fund any Advance requested by the
Issuer in respect of any Class A-1A VFN Note held by such Holder. With respect
to Advances made by the Liquidity Providers under the Liquidity Facility as
contemplated by this Section 6.03(f) at the request of the Issuer on behalf of
such Holder, the Liquidity Providers for such Holder shall be subrogated,
severally and ratably in accordance with their respective Class A-1A VFN
Commitments under the Liquidity Facility, to the rights of such Holder against
the Issuer in respect of the related Class A-1A VFN Notes and under the
Indenture. Any such Holder that elects to enter into a Liquidity Facility as
contemplated by and to be subject to this Section 6.03(f) shall indicate such
Holder’s election on Schedule 2.01 at the time it first becomes a Holder and
shall provide to the Issuer and the Trustees an original executed signature page
to this Agreement (in the case of a Committed Liquidity Provider that becomes a
party hereto on the Closing Date) or an original executed copy of each
Assignment and Acceptance Agreement, in each case, executed by its Committed
Liquidity Providers, with a copy thereof to the Class A-1A VFN Agent and the
Servicer.

(g)           Without limiting the effect of Section 6.03(f), for so long as a
Holder is a CP Conduit, and notwithstanding any provisions contained herein or
in the Indenture, such

21


--------------------------------------------------------------------------------


 

Holder shall not, and shall not be obligated to, make any payments hereunder or
under the Indenture (except with respect to funding Draws as and to the extent
required under this Agreement), unless such Holder has received funds which may
be used to make such payment and which funds are not required to repay its
commercial paper notes when due and, after giving effect to such payment, either
(i) the Holder could issue commercial paper notes to refinance all of such
Holder’s outstanding commercial paper notes (assuming such outstanding
commercial paper notes matured at such time) in accordance with the governing
documents governing such Holder’s commercial paper program or (ii) all of such
Holder’s commercial paper notes are paid in full. Any amount which the Holder
does not fund pursuant to the operation of this paragraph shall not constitute a
claim (as defined in Section 101 of the Bankruptcy Code) against or obligation
of such Holder for any such insufficiency.

Section 6.04.        Survival

All covenants, agreements, representations and warranties made by the Issuer
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Advances, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Trustee,
the Servicer, the Class A-1A VFN Agent or any Holder may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as any Class A-1A VFN Note or any amount payable under this
Agreement or the Indenture in respect of any Class A-1A VFN Note is outstanding
and unpaid and so long as the Class A-1A VFN Commitments have not expired or
terminated.

Section 6.05.        Counterparts; Integration; Effectiveness

This Agreement may be executed in any number of counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, any Liquidity Facility and the Indenture constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Issuer,
the Initial Holders party hereto and when the Issuer shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or by electronic messaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 6.06.        Severability

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining

22


--------------------------------------------------------------------------------


 

provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 6.07.        Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial Right.

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS
AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO
THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK.

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to Section 6.12, nothing in this Agreement shall affect any right that
the Class A-1A VFN Agent or any Holder may otherwise have to bring any action or
proceeding relating to this Agreement against the Issuer or their properties in
the courts of any jurisdiction.

(c)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in the first sentence of Section 6.07(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

(e)           EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.08.        Benefits of Indenture and this Agreement

The Issuer hereby acknowledges and confirms that each representation, warranty,
covenant and agreement made pursuant to the Indenture by it is also made herein
to the Trustee,

23


--------------------------------------------------------------------------------


 

all for the benefit and security of the Securityholders (including the Holders
of the Class A-1A VFN Notes) as provided in the Indenture.

Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns and the Holders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

Section 6.09.        Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 6.10.        No Proceedings

Each of the parties hereto hereby agrees (which agreement shall, pursuant to the
terms of this Agreement, be binding upon their respective successors and
assigns) that they shall not institute against, or join any other Person in
instituting against, any Holder which is a CP Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and a day (or, if longer, the applicable preference period then in effect) after
the latest maturing commercial paper note or other debt obligation issued by
such Holder is paid, provided that the foregoing shall not limit the rights of
the Issuer to take any such action with respect to any Liquidity Provider to
which the obligations of such Holder have been delegated in accordance with
Section 6.03(e) and (f). The provisions of this Section 6.10 shall survive the
termination of this Agreement.

Section 6.11.        Recourse Against Certain Parties

No recourse under or with respect to any obligation, covenant or agreement of
any Holder shall be had against any incorporator, stockholder, affiliate,
officer, member, manager, partner, employee or director of such Holder, as such,
by the enforcement of any assessment, by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of such Holder contained in this Agreement and all of the
other agreements, instruments and documents entered into by it pursuant hereto
or in connection herewith are, in each case, solely the corporate obligations of
such Holder, and that no personal liability whatsoever shall attach to or be
incurred by the any incorporator, stockholder, affiliate, officer, member,
manager, partner, employee or director of such Holder, as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of such
Holder contained in this Agreement or in any other such instrument, document or
agreement, or which are implied therefrom, and that any and all personal
liability of every such incorporator, stockholder, Affiliate, officer, employee,
member, manager, partner or director of such Holder for breaches by such Holder
of any such obligations, covenants or agreements, which liability may arise
either at common law or at equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement. The provisions of this Section 6.11 shall survive the
termination of this Agreement.

24


--------------------------------------------------------------------------------


 

Section 6.12.        Non-Petition; Non-Recourse Obligations

Each Holder agrees that it shall not cause the filing of a petition in
bankruptcy against the Issuer in any jurisdiction for any amounts due hereunder
until at least one year and one day, or if longer, the applicable preference
period then in effect, after the payment in full of all the Notes issued under
the Indenture. The Class A-1A VFN Notes and all obligations of the Issuer under
this Agreement are non-recourse obligations of the Issuer. The Class A-1A VFN
Notes and all of the other obligations of the Issuer under this Agreement are
payable solely from the Loan Assets and other Collateral pledged by the Issuer
to secure the Notes subject to the availability of funds for such purpose in
accordance with the Priority of Payments established under the Indenture and,
following realization of the Collateral, any claims against the Issuer shall be
extinguished and shall not thereafter revive. None of the security holders,
stockholders, beneficial owners, members, managers, officers, directors,
employees, partners or incorporators of the Issuer, the Servicer, the Placement
Agent, the Trustee, any of their respective affiliates and any other person or
entity shall be obligated to make payments on the Notes. Consequently, the
Holders of the Notes must rely solely on amounts received in respect of the Loan
Assets and other Collateral pledged to secure the Notes for the payment of
principal thereof and interest, Class A-1A VFN Commitment Fee and all other
amounts owing thereon. The provisions of this Section 6.12 shall survive the
termination of this Agreement.

Section 6.13.        [Reserved]

Section 6.14.        Disclosure

Each Holder and the Class A-1A VFN Agent shall (subject to the terms of the
Indenture including Section 11.01 thereof) be permitted to disclose information
(a) to such of its officers, directors, employees, attorneys and accountants,
Liquidity Providers and rating agencies as need to know such information in
connection with its participation in any of the transactions or the
administration of or litigation concerning this Agreement; (b) to the extent
required by applicable laws and regulations or by any subpoena or similar legal
process, or requested by any governmental authority; (c) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Agreement or the tortious act of a third party or (ii) becomes available to
any such party on a non-confidential basis; or (d) to the extent that the Issuer
shall have previously consented to such disclosure in writing. Notwithstanding
anything to the contrary herein, all persons may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions described herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such person relating to
such tax treatment and tax structure. This authorization to disclose the tax
treatment and tax structure does not permit disclosure of information
identifying the Issuer, the Servicer or any other party to the transactions
contemplated hereby or the pricing (except to the extent pricing is relevant to
tax structure or tax treatment) of this offering.

Each of the parties hereby covenants and agrees that:

(a)           Except with respect to the Class A-1A VFN Holder Collateral
Account, it waives any right to set-off and to appropriate and apply any and all
deposits and any other indebtedness at any time held or owing thereby to or for
the credit or the account of Clipper

25


--------------------------------------------------------------------------------


 

Receivables Company, LLC against and on account of the obligations and
liabilities of Clipper Receivables Company, LLC to such party under this
Agreement; and

(b)           notwithstanding anything to the contrary herein no provision of
this Agreement affecting the rights or duties of Clipper Receivables Company,
LLC or a Liquidity Provider for Clipper Receivables Company, LLC may be amended
or waived without the written consent of Clipper Receivables Company, LLC.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers as of the day and year first
above written.

 

 

ARCC COMMERICIAL LOAN TRUST 2006, as

 

the Issuer

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity, but solely as

 

 

Owner Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

/s/ Michele C. Maria

 

Name:

Michele C. Maria

 

Title:

Financial Services Officer

 


--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

Class A-2 Agent

 

 

 

 

 

By:

/s/ Joel D. Cough

 

Name:

Joel D. Cough

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------


 

 

CLIPPER RECEIVABLES COMPANY LLC, as

 

Class A-1A VFN Note Holder

 

 

 

By:

/s/ R. Douglas Donaldson

 

Name:

R. Douglas Donaldson

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

 

STATE STREET GLOBAL MARKETS, LLC,

 

as Administrator for Clipper Receivables Company,

 

LLC

 

 

 

 

 

By:

/s/ Todd Meringoff

 

Name:

Todd Meringoff

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

INITIAL HOLDERS

 

Name of Holder

Initial Class A-1A  Address for Notices

 

VFN Commitment

 

 

Sailorlaunch & Company, as Beneficiary

$50,000,000

of Clipper Receivables Company, LLC

 

 

Clipper Receivables Company LLC shall not make a Qualified Securitization Pledge

 

Payment Instructions:

 

Account Bank: State Street Bank

ABA#: 011000028

Account#: 00076026

Account Name: Sailorlaunch & Co.

Attn: Income Dept

Fund BFLM

Tax ID#: 13-4251510

 

CLASS A-1A VFN AGENT

 

Address for Notices

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street

Boston, Massachusetts 02110

Attention: CDO Unit - ARCC 2006/Class A-1A VFN NPA

Facsimile: 866-386-0156

 


--------------------------------------------------------------------------------


 

SCHEDULE 3.02

Pursuant to Section 3.02 of the Class A-1A VFN Purchase Agreement to which this
Schedule 3.02 is attached, each Holder (including each Assignee thereof) and
each Committed Liquidity Provider, if any (as if it were deemed to be a Holder
hereunder) hereby makes the acknowledgments, covenants, representations and
agreements set forth below solely with respect to itself:

(1)           The Holder (a)(i) is a Qualified Institutional Buyer who is
acquiring the Notes in reliance on the exemption from the Securities Act
registration provided by Rule 144A thereunder or (ii) is a non-U.S. Person and
is acquiring the Class A-1A VFN Notes in certificated form in an offshore
transaction in reliance on the exemption from the Securities Act registration
provided by Regulation S thereunder and (b) understands the Class A-1A VFN Notes
will bear the legend set forth below.

(2)           The Holder understands that the Class A-1A VFN Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, the Class A-1A VFN Notes have
not been and will not be registered under the Securities Act, and, if in the
future the Holder decides to offer, resell, pledge or otherwise transfer the
Class A-1A VFN Notes, such Class A-1A VFN Notes may be offered, resold, pledged
or otherwise transferred only in accordance with the legend on such Class A-1A
VFN Notes described herein. The Holder acknowledges that no representation is
made by the Issuer or the Placement Agent as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Class A-1A VFN Notes.

(3)           The Holder understands that an investment in the Class A-1A VFN
Notes involves certain risks, including the risk of loss of a substantial part
of its investment under certain circumstances. The Holder has had access to such
financial and other information concerning the Issuer and the Class A-1A VFN
Notes as it deemed necessary or appropriate in order to make an informed
investment decision with respect to its acquisition of the Class A-1A VFN Notes,
including an opportunity to ask questions of and request information from the
Issuer.

(4)           In connection with the purchase of the Class A-1A VFN Notes: (i)
none of the Issuer or the Placement Agent is acting as a fiduciary or financial
or investment adviser for the Holder; (ii) the Holder is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer or the
Placement Agent other than any in a current offering memorandum for such Class
A-1A VFN Notes and any representations expressly set forth in a written
agreement with such party; (iii) none of the Issuer or the Placement Agent has
given to the Holder (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of its purchase or the documentation for the Class
A-1A VFN Notes; (iv) the Holder has consulted with its own legal, regulatory,
tax, business, investment, financial, and accounting advisers to the

1


--------------------------------------------------------------------------------




 

extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the documentation for the Class A-1A VFN Notes) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Issuer or the Placement Agent; (v) the Holder has
determined that the rates, prices or amounts and other terms of the purchase and
sale of the Class A-1A VFN Notes reflect those in the relevant market for
similar transactions; (vi) the Holder is purchasing the Class A-1A VFN Notes
with a full understanding of all of the terms, conditions and risks thereof
(economic and otherwise), and it is capable of assuming and willing to assume
(financially and otherwise) those risks; (vii) the Holder is a sophisticated
investor familiar with transactions similar to its investment in the Class A-1A
VFN Notes; and (viii) the purchase of such Class A-1A VFN Notes by the Holder is
within its powers and authority, is permissible under applicable laws governing
such purchase, has been duly authorized by it and otherwise complies with
applicable laws.

(5)           [Reserved].

(6)           Each Holder of Class A-1A VFN Notes understands that the Class
A-1A VFN Notes will bear a legend to the following effect unless the Issuer
determines otherwise in compliance with applicable law:

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER REQUIREMENTS OF LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501 (a)(1)—(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY
IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH
OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER REQUIREMENTS OF LAWS
OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED
STATES AND SECURITIES AND BLUE SKY LAWS OF ANY

2


--------------------------------------------------------------------------------




 

STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(5) PURSUANT TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL
BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974 (AS AMENDED, “ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986 (AS AMENDED, THE “CODE”) (COLLECTIVELY, A “PLAN”),
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE
(“SIMILAR LAW”).

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.

ADDITIONAL AMOUNTS MAY BE BORROWED IN RESPECT OF A CLASS A-1A VFN NOTE AFTER THE
DATE OF ISSUE THEREOF IN ACCORDANCE WITH THE INDENTURE AND THE CLASS A-1A VFN
PURCHASE AGREEMENT DATED AS OF THE CLOSING DATE AMONG THE ISSUER AND THE HOLDERS
OF CLASS A-1A VFN NOTES PARTY THERETO.”

(7)           The Holder will not, at any time, offer to buy or offer to sell
the Class A-1A VFN Notes by any form of general solicitation or advertising,
including, but not limited to, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or seminar or meeting whose attendees have
been invited by general solicitations or advertising.

(8)           The Holder is not purchasing the Class A-1A VFN Notes with a view
to the resale, distribution or other disposition thereof in violation of the
Securities Act.

(9)           The Holder has carefully read and understands the Offering
Memorandum, including, without limitation, the “Risk Factors” Section of the
Offering Memorandum, and has based its decision to purchase the Class A-1A VFN
Notes on the information contained therein and not upon any other information,
if any, provided by the Issuer or the Placement Agent. The Holder has received
copies of the Transaction Documents and all relevant information as it shall
have deemed necessary or desirable in order to make

3


--------------------------------------------------------------------------------




 

its investment decision. It understands that the terms of the transactions
contemplated by the Transaction Documents (as set forth in the Transaction
Documents) supercede and replace all terms described or summarized in any term
sheet or the Offering Memorandum previously distributed to it. The Holder
understands that an investment in the Class A-1A VFN Notes involves certain
risks, including the risk of loss of all or a substantial part of its investment
under certain circumstances. The Holder understands that the Class A-1A VFN
Notes will be highly illiquid and are not suitable for short-term trading.

(10)         The Holder will provide notice to each Person to whom it proposes
to transfer any interest in the Class A-1A VFN Notes of the transfer
restrictions set forth in Section 4.02 of the Indenture, including the Exhibits
referenced in Section 4.02 of the Indenture.

(11)         The Holder understands that the Indenture permits the Issuer to
require any holder of a beneficial interest in the Notes who is determined not
to be either (i) a Qualified Institutional Buyer or (ii) a non-U.S. Person at
the time of acquisition of such Class A-1A VFN Notes to sell all its right,
title and interest in such Class A-1A VFN Notes to a Person who is either (A)
both a Qualified Institutional Buyer or (B) a non-U.S. Person in a transaction
meeting the requirements of Rule 144A or Regulation S, as applicable.

(12)         The Holder acknowledges that no action was taken or is being
contemplated by the Issuer that would permit a public offering of the Class A-1A
VFN Notes or possession or distribution of the Offering Memorandum with respect
thereto or any amendment thereof or supplement thereto or any other offering
material relating to the Class A-1A VFN Notes in any jurisdiction where, or in
any circumstances in which, action for those purposes is required. Nothing
contained in the Offering Memorandum relating to the Class A-1A VFN Notes will
constitute an offer to sell or a solicitation of an offer to purchase any Class
A-1A VFN Notes in any jurisdiction where it is unlawful to do so absent the
taking of such action or the availability of an exemption therefrom.

(13)         Each initial Holder and each subsequent transferee of a Class A-1A
VFN Note (or any interest therein) hereby represents, warrants and covenants
that, at the time of its acquisition and throughout the period of its holding
(including, without limitation, the exercise of any rights thereunder) and
disposition of such Class A-1A VFN Note (or any interest therein), either (a) it
is not, and is not directly or indirectly acquiring or holding the Note or any
interest therein for, on behalf of, or with any assets of, an employee benefit
plan or other arrangement subject to Title I of ERISA, a plan subject to Section
4975 of the Code, or a plan or other arrangement subject to any federal, state,
local, non-U.S. or other law that is substantively similar to the foregoing
provisions of ERISA or the Code (“Similar Law”).

(14)         The Holder is not a conduit entity participating in a conduit
financing arrangement, within the meaning of Section 7701(1) of the Code or
Treasury Regulation financing arrangement. The Holder shall indemnify the Issuer
against any Taxes

4


--------------------------------------------------------------------------------




 

imposed on the Issuer due to the IRS finding that the Holder is a conduit entity
participating in a conduit financing arrangement.

(15)         The Holder understands that the Issuer may require certification
acceptable to the Issuer (a) to permit the Issuer to make payments to it
without, or at a reduced rate of withholding or (b) to enable the Issuer to
qualify for a reduced rate of withholding in any jurisdiction from or through
which the Issuer received payments on its assets. It agrees to provide any such
certification that is requested by the Issuer that is it legally capable of
providing and is otherwise consistent with this Agreement.

(16)         The Holder understands that the Issuer has the right to request and
receive from it additional representations and undertakings, that it is legally
capable of providing, from time to time, as the Issuer may deem necessary and
prudent in order to comply with legal requirements applicable to the Issuer.

(17)         The Holder acknowledges that the Issuer, the Placement Agent and
others will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements and agrees that if any of the acknowledgments,
representations or agreements made or deemed to have been made by it by its
purchase of the Class A-1A VFN Notes are no longer accurate, it shall promptly
notify the Issuer and the Placement Agent.

(18)         The Holder is a United States Person (as defined in Section
7701(a)(30) of the Code).

5


--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Class A-1A VFN Purchase Agreement dated as of July 7,
2006 (as modified and supplemented and in effect from time to time, the “Class
A-1A VFN Purchase Agreement”) between ARCC Commercial Loan Trust 2006, a
statutory trust created and existing under the laws of the State of Delaware
(the “Issuer”), the Holders party thereto and U.S. Bank National Association, as
Class A-1A VFN Agent (the “Class A-1A VFN Agent”), relating to the Class A-1A
VFN Notes issued under the Indenture dated as of July 7, 2006 (as modified and
supplemented and in effect from time to time, the “Indenture”) entered into by
the Issuer and U.S. Bank National Association, as the Trustee.  Terms used but
not defined herein have the respective meanings given to such terms in (or
incorporated by reference in) the Class A-1A VFN Purchase Agreement and in the
Indenture.

The Assignor named on the signature pages hereof (the “Assignor”) hereby sells
and assigns to the Assignee named on the signature pages hereof (the
“Assignee”), and the Assignee hereby purchases and assumes from the Assignor,
effective as of the Assignment Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Class A-1A VFN Purchase Agreement, including, without limitation, the
interests set forth below in the Class A-1A VFN Notes held by (and the related
Class A-1A VFN Commitment of and outstanding principal amount of Advances held
by) the Assignor on the Assignment Date.  The Assignee hereby acknowledges
receipt of a copy of the Class A-1A VFN Purchase Agreement and the Indenture. 
From and after the Assignment Date (A) the Assignee shall be a party to and be
bound by the provisions of the Class A-1A VFN Purchase Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Holder
thereunder and (B) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Class A-1A
VFN Purchase Agreement.  The Assignor hereby represents and warrants to the
Assignee that, as of the Assignment Date, the Assignor (1) owns the Assigned
Interest free and clear of any lien or other encumbrance and (2) is not aware of
any Default or Event of Default under the Indenture.  The Assignee hereby makes
to the Assignor, the Issuer, the Servicer, the Trustee and the Class A-1A VFN
Agent all of the representations and warranties set forth in Section 3.02 of the
Class A-1A VFN Purchase Agreement (including those made by reference to Schedule
3.02 thereof).

The Assignee hereof hereby represents and warrants that it is not subject to
Class A-1A VFN Increased Costs as of the date of this Assignment.

Each of the parties hereby covenants and agrees that so long as
[                                    ] is the registered owner of the Class A-1A
VFN Notes:

(a)           except with respect to the Class A-1A VFN Holder Collateral
Account, it waives any right to set-off and to appropriate and apply any and all
deposits and any other indebtedness at any time held or owing thereby to or for
the credit or the account of [                                           ]
against and on account of the obligations and liabilities of
[                                           ] to such party under this
Agreement; and

A-1


--------------------------------------------------------------------------------




 

(b)           notwithstanding anything to the contrary herein no provision of
this Agreement adversely affecting the rights or duties of
[                                             ] or a Liquidity Provider for
[                                             ] may be amended or waived without
the written consent of [                                             ].

This Assignment and Acceptance shall be governed by and construed in accordance
with the law of the State of New York.

Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Fax No.:
Details of electronic messaging system:
Payment Instructions:
Federal Taxpayer ID No. of Assignee:
Effective Date of Assignment (“Assignment Date”):

 

 

Amount Assigned

 

Amount Retained

 

 

 

 

 

Class A-1A VFN Commitment:

 

U.S.$[                    ]

 

U.S.$[                    ]

 

 

 

 

 

Outstanding Principal

 

 

 

 

 

 

 

 

 

Amount of Advances:

 

U.S.$[                    ]

 

U.S.$[                    ]

 

The Assignee [shall/shall not] make a Qualified Securitization Pledge

[[Name of Holder] elects to be subject to Section 6.03(f) of the Class A-1A VFN
Purchase Agreement]

The terms set forth above are hereby agreed to:

[Name of Assignor], as Assignor

By:

 

 

 

Name:

 

 

Title:

 

 

[Name of Assignee], as Assignee

By:

 

 

 

Name:

 

 

Title:

 

 

A-2


--------------------------------------------------------------------------------




 

[                                                  ],

as Committed Liquidity Provider with regard to

[                                                  ],

as Class A-1A VFN Note Holder

By:

 

 

 

Name:

 

 

Title:

 

 

A-3


--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF DRAW REQUEST
(Advances)

 

[Date]

 

U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention:  ARCC 2006-1

Re:          Class A-1A VFN Purchase Agreement dated as of July 7, 2006

Ladies and Gentlemen:

This Draw Request is delivered to you pursuant to Sections 2.03 of that certain
Class A-1A VFN Purchase Agreement dated as of July 7, 2006 (as modified and
supplemented and in effect from time to time, the “Class A-1A VFN Purchase
Agreement”) between ARCC Commercial Loan Trust 2006, a statutory trust created
and existing under the laws of the State of Delaware (the “Issuer”), the Holders
party thereto and U.S. Bank National Association, as Class A-1A VFN Agent (the
“Class A-1A VFN Agent”).  Capitalized terms used but not defined herein shall
have the respective meanings given to such terms in (or incorporated by
reference in) the Class A-1A VFN Purchase Agreement, the Sale and Servicing
Agreement and the Indenture.

1.                                       The Issuer hereby requests a Draw in
the principal amount of $                      on                             ,
20    , which date shall be the Draw Date.

(i)            The amount of [Holder’s] Advance pursuant to the requested Draw
is $                     .

(ii)           The amount of [Holder’s] Advance pursuant to the requested Draw
is $                     .

(iii)          The amount of [Holder’s] Advance pursuant to the requested Draw
is $                     .

2.                                       The Aggregate Outstanding Principal
Balance for all Notes as of the date above is $                     .

3.                                       The Aggregate Outstanding Loan Balance
as of the date above is $                     .

4.                                       The Outstanding Principal Balance of
the Class A-1A VFN Notes prior to the requested Draw is $                     .

5.                                       The Outstanding Principal Balance of
the Class A-1A VFN Notes after the Advances listed in clause 1 have been made
shall be $                     .

B-1


--------------------------------------------------------------------------------




 

6.                                       The Issuer hereby requests that the
Advances be made on and as of the Draw Date.

7.                                       The amount needed to cause the Class
A-1A VFN Funding Test to be satisfied is $                     .

8.                                       All of the conditions applicable to the
Advance requested herein as set forth in the Class A-1A VFN Purchase Agreement
have been satisfied as of the date hereof and will remain satisfied to the date
of such Advance.

IN WITNESS WHEREOF, the undersigned have executed this Draw Request this       
day of                   , 2006.

ARCC COMMERCIAL LOAN TRUST 2006,

 

as the Issuer

 

 

 

By:

Wilmington Trust Company, not in its individual capacity, but solely as Owner
Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2


--------------------------------------------------------------------------------